DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 6/7/2022 is acknowledged. Claims 7-8 and 11-14 are currently pending. Claim 8 has been withdrawn. Claim 14 has been newly added. Claim 7 has been amended. Accordingly, claims 7 and 11-14 are currently under examination.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Withdrawn Rejections
Applicant’s arguments filed 6/7/2022, with respect to claim 7 objections have been fully considered and are persuasive. The previous objection of claim 7 has been withdrawn because applicant have made appropriate corrections as suggested by the examiner. 
Applicant’s arguments filed 6/7/2022, with respect to the 102 rejection have been fully considered and are persuasive. The previous 102 rejection has been withdrawn because the amended claim 7 now recites the gas composition comprises gaseous hydrogen in a range of 2 to 18.5% by volume and this amount is not anticipated by Naomi et al.   

New/Maintained Claim Objection(s) / Rejection(s)
New Matter Rejection(s)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites wherein the composition is prepared in situ using hydrogen gas generating apparatus at the time of administering the composition to the subject. While the instant specification provide support for using a hydrogen gas generating apparatus (e.g. Para 0027, 0047), the specification do not provide support for wherein the composition is prepared in situ and at the time of administering the composition to the subject. Therefore, the limitation wherein the composition is prepared in situ and at the time of administering the composition to the subject is not supported by the applicant’s disclosure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Naomi et al. (Cancer Chemother Pharmacol (2009) 64:753-761) in view of Yang et al. (Oncology Letters, 16:2771-2776, June 26, 2018) and Ohta et al. (US 9,050,278 B2; Jun. 9, 2015) as evidenced by Vikis (Cancer Res; 70(12) June 15, 2010). 
Naomi discloses administering molecular hydrogen along with cisplatin for treatment of cancer in a subject (Abstract). Particularly, Naomi teaches Mice subjects were administered cisplatin followed by inhaling hydrogen gas (1% H2 in air) for the treatment of cancer in the subject. The reference also teaches the mice subject inoculated with S-180 sarcoma and L-1210 (lymphocytic leukemia) cell lines. (see: Materials and Methods). Further, Naomi discloses that the administration of cisplatin and hydrogen gas inhibited tumor growth in mice subject inoculated with S-180 sarcoma (see: Results). 

The teachings of Naomi have been set forth above.
Naomi does not explicitly teach suppressing metastasis of a cancer in a subject. However, this deficiency is cured by Yang. 
Yang discloses anti-inflammatory and antitumor action of hydrogen (H2) via reactive oxygen species. It teaches that hydrogen selectively reduces oxidants of the detrimental reactive oxygen species (ROS), which serve a causative role in the promotion of tumor cell proliferation, invasion and metastasis.  (Title; Abstract). It further teaches that tumor cells generate ROS more abundantly than normal cells and cause elevated oxidative stress. Damage to DNA by ROS is involved in chronic inflammatory diseases and in a wide variety of cancer types, including bladder cancer, brain tumors, breast cancer, cervical cancer, gastric cancer, liver cancer, lung cancer, melanoma, multiple myeloma, leukemia, lymphoma, oral cancer, ovarian cancer, pancreatic cancer, prostate cancer and sarcoma. 
Naomi also does not teach wherein the gas composition comprises gaseous hydrogen in a range of 2 to 18.5% by volume. However, this deficiency is cured by Ohta et al. 
Ohta throughout the reference teaches hydrogen as scavenger of harmful reactive oxygen species and/or free radicals and wherein the disorder attributed to reactive oxygen species and/or free radicals is cancer (Col. 6, line 1-3; abstract). Ohta teaches the hydrogen in a gas form and wherein a hydrogen concentration is 1 to 4% by volume (Col. 11, line 31-41). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Naomi to incorporate the teachings of Yang and Ohta and use the composition and method taught by Naomi to suppress metastasis of a cancer in a subject. One would have been motivated to do so because Naomi discloses that cisplatin causes the accumulation of reactive oxygen species (see: Introduction), and Yang teaches that oxidants of reactive oxygen species cause metastasis and that hydrogen reduces oxidants of the reactive oxygen species. Thus, one skilled in the art would have been strongly motivated to incorporate the teachings of Yang into Naomi and use hydrogen gas particularly for suppressing metastasis of a cancer such as the ones discloses by Yang. Further, as evidenced by Vikis, injection of Sarcoma 180 (S 180) cells in mice were observed to have wide range of pulmonary metastasis (see: Abstract). Thus, even though the Naomi reference does not state suppressing metastasis of a cancer, it does teach the mice subject inoculated with S-180 sarcoma cells and that the administration of cisplatin and hydrogen gas inhibited tumor growth in mice subject inoculated with S-180 sarcoma. Since the evidentiary reference, Vikis, discloses the Sarcoma 180 (S 180) cells having wide range of pulmonary metastasis, suppressing metastasis of a cancer would necessarily occur. Additionally, the claims are directed to a method and the Naomi reference teaches all the method steps recited in the instant claims and thus it would necessarily result in suppressing metastasis of a cancer in the subject.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Naomi to incorporate the teachings of Yang and Ohta and include an amount of hydrogen gas in the composition as per the teachings of Ohta. One would have been motivated to do so because, as discussed supra, Ohta is also directed to using hydrogen gas as scavenger of harmful reactive oxygen species and/or free radicals and wherein the disorder attributed to reactive oxygen species and/or free radicals is cancer. Thus, it would have been obvious to one skilled in the art to use amounts of hydrogen gas known in the art to treat cancer and as scavenger of harmful reactive oxygen species. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05.  
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.   

Claims 7, 11-13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Naomi et al. (Cancer Chemother Pharmacol (2009) 64:753-761) in view of Yang et al. (Oncology Letters, 16:2771-2776, June 26, 2018) and Ohta et al. (US 9,050,278 B2; Jun. 9, 2015) as evidenced by Vikis (Cancer Res; 70(12) June 15, 2010) as applied to claims 7 and 11-13 above, and further in view of Sano (Acute Medicine & Surgery, Oct. 24, 2017; 5: 113-118). 
The teachings of Naomi, Yang and Ohta have been set forth above.
Naomi does not teach wherein the composition is prepared in situ using a hydrogen gas generating apparatus at the time of administering the composition to the subject. However, this deficiency is addressed by Ohta and Sano.
Ohta teaches an apparatus for supplying the scavenger of reactive oxygen species (i.e. hydrogen gas) to a subject wherein the gas inhalation means is a mask or sealed chamber, and wherein the hydrogen gas is supplied into the sealed chamber to thereby supply the hydrogen gas to the subject in the sealed chamber (col. 7, lines 9-25). 
Sano teaches supplying hydrogen gas to patient in an ambulatory setting and in hospital setting to treat patients in need of emergency and critical care (Title, abstract, conclusion). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Naomi to incorporate the teachings of Ohta and Sano and prepare the hydrogen gas composition in situ using a hydrogen gas generating apparatus at the time of administering the composition to the subject. One would have been motivated to do so because Ohta teaches using hydrogen gas as scavenger of reactive oxygen species and thereby treating cancer and Ohta further teaches using an apparatus to supply the hydrogen gas to the subject. Thus, it would have been obvious to one skilled in the art to use the known methods (e.g. using an apparatus) to supply the hydrogen gas to the subjects. Sano teaches hydrogen gas is supplied to the subjects in an ambulatory setting and in hospital setting and as such hydrogen gas would be prepared at the time of administration in the hospital or in an ambulatory setting. Thus, it would have been obvious to prepare hydrogen gas in situ using a hydrogen gas generating apparatus at the time of administering the composition to the subject when the subject is in a hospital or ambulatory setting.
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.   

Response to Arguments
Applicant's arguments filed, 6/7/2022, with respect to the 103 rejections have been fully considered but they are not persuasive. 
Applicant argued that in Naomi, the hydrogen is only used to mitigate the side effects of cisplatin by reducing oxidative stress and alleviating cisplatin induced nephrotoxicity. It was argued that the anti-tumor activity and suppression of the growth of tumors are the result of cisplatin and hydrogen was only discussed in the context of suppressing the side effects of cisplatin. 
In response, firstly it is argued that the instant claims (claim 13) also recite the composition comprising hydrogen gas is administered in combination with other cancer therapies. Thus, the instant claims themselves do not clearly state that the suppression of cancer is due to the hydrogen gas and not the other cancer therapies comprised in the composition.  Further, as discussed in the rejections above, Naomi teaches the mice subject inoculated with S-180 sarcoma cells and that the administration of cisplatin and hydrogen gas inhibited tumor growth in mice subject inoculated with S-180 sarcoma. Since the evidentiary reference, Vikis, discloses the Sarcoma 180 (S 180) cells having wide range of pulmonary metastasis, suppressing metastasis of a cancer would necessarily occur since the prior art renders obvious the method steps recited in the instant claims as discussed in the 103 rejections above. Further, as discussed supra, Yang teaches that oxidants of reactive oxygen species cause metastasis and that hydrogen reduces oxidants of the reactive oxygen species. Thus, one skilled in the art would have been strongly motivated to incorporate the teachings of Yang into Naomi and use hydrogen gas particularly for suppressing metastasis of a cancer such as the ones discloses by Yang.
Applicant further argued that Yang does not actually show metastasis being prevented by inhalation of hydrogen gas and pointed reference 48 (Saitoh) to argue that Yang refers to Saitoh and Saitoh does not show whether metastasis is actually prevented by inhalation of hydrogen gas.
In response, Yang clearly discloses anti-inflammatory and antitumor action of hydrogen (H2) via reactive oxygen species wherein hydrogen selectively reduces oxidants of the detrimental reactive oxygen species (ROS), which serve a causative role in the promotion of tumor cell proliferation, invasion and metastasis.  (Title; Abstract). Yang teaches that tumor cells generate ROS more abundantly than normal cells and cause elevated oxidative stress. Damage to DNA by ROS is involved in chronic inflammatory diseases and in a wide variety of cancer types, including bladder cancer, brain tumors, breast cancer, cervical cancer, gastric cancer, liver cancer, lung cancer, melanoma, multiple myeloma, leukemia, lymphoma, oral cancer, ovarian cancer, pancreatic cancer, prostate cancer and sarcoma. Further, Ohta also teaches hydrogen as scavenger of harmful reactive oxygen species and/or free radicals and wherein the disorder attributed to reactive oxygen species and/or free radicals is cancer (Col. 6, line 1-3; abstract). Ohta teaches the hydrogen in a gas form (Col. 11, line 31-41). Thus, the prior art clearly recognizes hydrogen gas plays a role in preventing/suppressing cancer and metastasis of cancer. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 14-16 of copending Application No. 16/465,567 (USPGPUB No. 20190282611) in view of Naomi et al. (Cancer Chemother Pharmacol (2009) 64:753-761), Yang et al. (Oncology Letters, 16:2771-2776, June 26, 2018), Ohta et al. (US 9,050,278 B2; Jun. 9, 2015) and Sano (Acute Medicine & Surgery, Oct. 24, 2017; 5: 113-118).
The ‘567 application claims a method for treating or alleviating-radiation damage in a human patient who has been exposed to radiation or who has received or receives radiotherapy, comprising inhaling a radiation damage protecting agent comprising hydrogen gas as an active ingredient by the human patient, August 25, 2021wherein the radiation damage protecting agent comprises hydrogen gas at a concentration of 18.5% by volume or less. ‘567 also claims the radiation damage protecting agent comprising hydrogen gas is inhaled transpulmonarily to the human patient, wherein the human patient is a cancer patient.
The ‘567 application does not expressly teach hydrogen gas administered in combination with other cancer therapies and the type of cancer recited in the instant claims. However, these deficiencies are cured by Naomi.
Naomi discloses administering molecular hydrogen along with cisplatin for treatment of cancer in a subject (Abstract). Particularly, Naomi teaches Mice subjects were administered cisplatin followed by inhaling hydrogen gas (1% H2 in air) for the treatment of cancer in the subject. The reference also teaches the mice subject inoculated with S-180 sarcoma and L-1210 (lymphocytic leukemia) cell lines. (see: Materials and Methods). Further, Naomi discloses that the administration of cisplatin and hydrogen gas inhibited tumor growth in mice subject inoculated with S-180 sarcoma (see: Results). Naomi teaches that hydrogen gas in combination with cisplatin mitigates the side effects of cisplatin by reducing oxidative stress (see: Abstract). 
The ’567 application does not expressly teach suppressing metastasis of a cancer in a subject. However, this deficiency is cured by Yang.
Yang discloses anti-inflammatory and antitumor action of hydrogen (H2) via reactive oxygen species. It teaches that hydrogen selectively reduces oxidants of the detrimental reactive oxygen species (ROS), which serve a causative role in the promotion of tumor cell proliferation, invasion and metastasis.  (Title; Abstract). It further teaches that tumor cells generate ROS more abundantly than normal cells and cause elevated oxidative stress. Damage to DNA by ROS is involved in chronic inflammatory diseases and in a wide variety of cancer types, including bladder cancer, brain tumors, breast cancer, cervical cancer, gastric cancer, liver cancer, lung cancer, melanoma, multiple myeloma, leukemia, lymphoma, oral cancer, ovarian cancer, pancreatic cancer, prostate cancer and sarcoma. 
‘567 does not teach wherein the composition is prepared in situ using a hydrogen gas generating apparatus at the time of administering the composition to the subject. However, this deficiency is addressed by Ohta and Sano.
Ohta teaches an apparatus for supplying the scavenger of reactive oxygen species (i.e. hydrogen gas) to a subject wherein the gas inhalation means is a mask or sealed chamber, and wherein the hydrogen gas is supplied into the sealed chamber to thereby supply the hydrogen gas to the subject in the sealed chamber (col. 7, lines 9-25). 
Sano teaches supplying hydrogen gas to patient in an ambulatory setting and in hospital setting to treat patients in need of emergency and critical care (Title, abstract, conclusion). 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘567 to incorporate the teachings of Naomi and Yang and administer hydrogen gas in combination with cisplatin for treating cancers such as leukemia or sarcoma as taught by Naomi. One would have been motivated to do so because ‘567 teaches a method for treating or alleviating-radiation damage in a human patient who has been exposed to radiation or who has received or receives radiotherapy and Naomi teaches that hydrogen gas in combination with cisplatin mitigates the side effects of cisplatin by reducing oxidative stress. It would have been obvious to one skilled in the art to use hydrogen gas and cisplatin in combination to reduce the damage or side effects of cisplatin in a patient. Since, Naomi discloses the combination of hydrogen gas and cisplatin was effective against cancers such as leukemia or sarcoma, one would have been strongly motivated to use this combination in patients with these types of cancers. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘567 to incorporate the teachings of Naomi and Yang and use the composition and method taught by ‘567 to suppress metastasis of a cancer in a subject. One would have been motivated to do so because, as discussed supra, Naomi discloses that cisplatin causes the accumulation of reactive oxygen species (see: Introduction), and Yang teaches that oxidants of reactive oxygen species cause metastasis and that hydrogen reduces oxidants of the reactive oxygen species. Thus, one skilled in the art would have been strongly motivated to incorporate the teachings of Yang into ‘567 and use the combination hydrogen gas and cisplatin particularly for suppressing metastasis of a cancer such as the ones discloses by Yang. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘567 to incorporate the teachings of Ohta and Sano and prepare the hydrogen gas composition in situ using a hydrogen gas generating apparatus at the time of administering the composition to the subject. One would have been motivated to do so because Ohta teaches using hydrogen gas as scavenger of reactive oxygen species and thereby treating cancer and Ohta further teaches using an apparatus to supply the hydrogen gas to the subject. Thus, it would have been obvious to one skilled in the art to use the known methods (e.g. using an apparatus) to supply the hydrogen gas to the subjects. Sano teaches hydrogen gas is supplied to the subjects in an ambulatory setting and in hospital setting and as such hydrogen gas would be prepared at the time of administration in the hospital or in an ambulatory setting. Thus, it would have been obvious to prepare hydrogen gas in situ using a hydrogen gas generating apparatus at the time of administering the composition to the subject when the subject is in a hospital or ambulatory setting.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.
 
Claims 7 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 14-16 of copending Application No. 16/456,085 (USPGPUB No. 20200000842) in view of Naomi et al. (Cancer Chemother Pharmacol (2009) 64:753-761) and Yang et al. (Oncology Letters, 16:2771-2776, June 26, 2018).
The ‘085 application claims a method for improving, suppressing, or reducing cancerous symptoms attributed to cancer in a human subject, the method comprises administering by inhalation a hydrogen gas comprising hydrogen as an effective ingredient at concentration of not more than 18.5% to the human subject. It further claims wherein the subject has terminal cancer. ‘085 also claims wherein the hydrogen gas is prepared in situ using a hydrogen gas producing apparatus.

The ‘085 application does not expressly teach hydrogen gas administered in combination with other cancer therapies and the type of cancer recited in the instant claims. However, these deficiencies are cured by Naomi.
Naomi discloses administering molecular hydrogen along with cisplatin for treatment of cancer in a subject (Abstract). Particularly, Naomi teaches Mice subjects were administered cisplatin followed by inhaling hydrogen gas (1% H2 in air) for the treatment of cancer in the subject. The reference also teaches the mice subject inoculated with S-180 sarcoma and L-1210 (lymphocytic leukemia) cell lines. (see: Materials and Methods). Further, Naomi discloses that the administration of cisplatin and hydrogen gas inhibited tumor growth in mice subject inoculated with S-180 sarcoma (see: Results). Naomi teaches that hydrogen gas in combination with cisplatin mitigates the side effects of cisplatin by reducing oxidative stress (see: Abstract). 
The ’085 application does not expressly teach suppressing metastasis of a cancer in a subject. However, this deficiency is cured by Yang.
Yang discloses anti-inflammatory and antitumor action of hydrogen (H2) via reactive oxygen species. It teaches that hydrogen selectively reduces oxidants of the detrimental reactive oxygen species (ROS), which serve a causative role in the promotion of tumor cell proliferation, invasion and metastasis.  (Title; Abstract). It further teaches that tumor cells generate ROS more abundantly than normal cells and cause elevated oxidative stress. Damage to DNA by ROS is involved in chronic inflammatory diseases and in a wide variety of cancer types, including bladder cancer, brain tumors, breast cancer, cervical cancer, gastric cancer, liver cancer, lung cancer, melanoma, multiple myeloma, leukemia, lymphoma, oral cancer, ovarian cancer, pancreatic cancer, prostate cancer and sarcoma. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘085 to incorporate the teachings of Naomi and Yang and administer hydrogen gas in combination with cisplatin for treating cancers such as leukemia or sarcoma as taught by Naomi. One would have been motivated to do so because ‘085 teaches a method for improving, suppressing, or reducing cancerous symptoms attributed to cancer in a subject and Naomi teaches that hydrogen gas in combination with cisplatin mitigates the side effects of cisplatin by reducing oxidative stress. It would have been obvious to one skilled in the art to use hydrogen gas and cisplatin in combination to reduce the adverse effects and symptoms of cisplatin in a cancer patient. Since, Naomi discloses the combination of hydrogen gas and cisplatin was effective against cancers such as leukemia or sarcoma, one would have been strongly motivated to use this combination in patients with these types of cancers.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘085 to incorporate the teachings of Naomi and Yang and use the composition and method taught by ‘085 to suppress metastasis of a cancer in a subject. One would have been motivated to do so because, as discussed supra, Naomi discloses that cisplatin causes the accumulation of reactive oxygen species (see: Introduction), and Yang teaches that oxidants of reactive oxygen species cause metastasis and that hydrogen reduces oxidants of the reactive oxygen species. Thus, one skilled in the art would have been strongly motivated to incorporate the teachings of Yang into ‘085 and use the combination hydrogen gas and cisplatin particularly for suppressing metastasis of a cancer such as the ones discloses by Yang. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed, 6/7/2022, with respect to the double patenting rejections have been fully considered but they are not persuasive. 
Applicant argued the method claims in the ‘567 and ‘085 applications differ from applicant’s presently claimed method relating to suppressing or preventing metastasis of a cancer and that for the reasons discussed in relation to 103 rejection, it would not have been obvious to modify ‘567 and ‘085 to incorporate the teachings of Naomi and Yang to arrive at the presently claimed invention.
In response, it is argued that while the ‘567 and ‘085 applications are not directed to particularly suppressing or preventing metastasis of a cancer, the method claims in both ‘567 and ‘085 are directed to treating patients with cancer and the claims of ‘567 and ‘085 recite method steps which read on the instantly claimed method steps. Further, applicant’s arguments in relation to the 103 rejections have been addressed above and thus the double patenting rejections are maintained at this time. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         



/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616